DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 24, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance: the claimed combination found within independent claims 1 and 18 are considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be Schweitzer (US 7,345,862 B2) and Calero (US 2011/0068803 A1).
Schweitzer teaches an electric power delivery system protection system (10 – Fig. 1), comprising: a signal processing subsystem (16 – Fig. 1) to obtain power system quantities related to voltages (12 – Fig. 1) and currents (14 – Fig. 1) of the electric power delivery system (10 – Fig. 1); a protection element (20 – Fig. 1) to: determine a distance element operating signal (OPERATE – Fig. 1) from the power system quantities (12, 14 – Fig. 1).
Calero teaches a method to determine a fault (Abstract, lines 1-2) within an underreaching zone of protection of an electric power delivery system (100 – Fig. 1), comprising: an intelligent electronic device 
 

    PNG
    media_image1.png
    403
    947
    media_image1.png
    Greyscale

Schweitzer (US 7,345,862 B2) – Fig. 1

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “calculate sequence currents from the power system quantities; calculate sequence voltages from the power system quantities; calculate a polarizing signal as a sum of: a supervised combination of sequence currents; and a supervised voltage; determine a phase difference between the polarizing signal and the operating signal; and, assert a protective action when the phase difference is below an operating threshold.”
Claim(s) 2 – 17 are allowed by dependence on claim 1.

With regard to claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “calculate sequence currents from the power system quantities; calculate sequence voltages from the power system quantities;  calculate a polarizing signal as a sum of: a supervised combination of sequence currents; and  a supervised voltage; determine 
Claim(s) 19 – 21 are allowed by dependence on claim 18.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Saha (US 8,183,871 B2) teaches a method for locating a fault in a two-terminal power transmission or distribution line. Measurements of the three phase currents are received from both terminals. Measurements of the three phase voltages are received from one line terminal. Parameters of the line are received. The fault type is received. Based on this received information the distance to fault from the one terminal where the phase voltages were measured is determined and output. Since only the phase voltages of one line terminal are needed, the functionality of a device, in particular a current differential relay, can be expanded to determine the distance to fault in an off-line mode.
Calero (US 2014/0236502 A1) teaches a quadrilateral distance module may be used to detect faults in an electrical power system. A resistive coverage of the quadrilateral distance module may be defined by an adaptive resistance blinder. The adaptive resistance blinder may be adapted to certain power system conditions, such as forward load flow and/or reverse load flow. A forward adaptive resistance blinder may be calculated in parallel with a reverse adaptive resistance blinder. The forward adaptive resistance blinder may use a polarizing quantity adapted for forward load flow conditions, and the reverse adaptive resistance blinder may use a polarizing quantity adapted for reverse load flow conditions. Fault detection may be 
Calero (US 2016/0334469 A1) teaches a quadrilateral distance module may be used to detect faults in an electrical power system. A resistive coverage of the quadrilateral distance module may be defined by an adaptive resistance blinder. Tilt of the adaptive reactance element and resistance blinders may be limited. When an angle between the sequence-component based, current polarizing quantity and the element loop current does not exceed a predetermined angle threshold, the sequence-component based polarizing quantity may be used. Otherwise, the element loop current may be used to limit the tilt. Fault detection may comprise comparing both the adaptive resistance blinders for forward and reverse load flow conditions to power system stimulus and detecting a fault when the stimulus satisfy either blinder.
Schweitzer (US 9,594,112 B2) teaches a systems and methods for detecting faults in an electric power delivery system. In one embodiment, system may include a data acquisition subsystem configured to receive a plurality of representations of electrical conditions. The system may also include an incremental quantities subsystem configured to calculate an incremental current quantity and an incremental voltage quantity based on the plurality of representations. A fault detection subsystem may be configured to determine a fault type based on the incremental current quantity and the incremental voltage quantity, to select an applicable loop quantity, and to declare a fault based on the applicable loop quantity, the incremental voltage quantity, and the incremental current quantity. A protective action subsystem may implement a protective action based on the declaration of the fault.
Kasztenny (US 10,978,866 B2) teaches polarizing signals for electric power system directional overcurrent and distance protection are disclosed herein. The polarizing signal may be determined using a power system tracking signal, generated using a synchronous reference frame to track to a pre-fault voltage, and maintained using a phase-locked loop. The power system tracking signal may be used for a time after a voltage signal is lost, after which a self-
Kasztenny (US 2020/0103455 A1) teaches a secure distance protection for electric power delivery systems under transient conditions is disclosed herein. Upon detection of a transient condition, additional security is added to a distance protection element before a protective action is taken. The transient condition may be detected when an angle of advancement of an operating signal is outside of a predetermined threshold. An unsecure condition may also be detected before applying additional security. The unsecure condition may be detected based on an estimation of a fault within a close-in zone and a voltage magnitude falling below a threshold.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836